 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     JAWARA GRIFFIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Jawara_Griffin@fd.org
 6
     Attorney for Steven Lavern Lawrence, Sr
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00271-RFB-CWH-1
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                            PROBATION REVOCATION
            v.
                                                                     HEARING
13
     STEVEN LAVERN LAWRENCE, SR,                                    (First Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Mina Chang, Assistant United States Attorney, counsel for
18
     the United States of America, and Rene L. Valladares, Federal Public Defender, and Jawara
19
     Griffin, Assistant Federal Public Defender, counsel for Steven Lavern Lawrence, Sr, that the
20
     Probation Revocation Hearing currently scheduled on June 3, 2021, be vacated and continued
21
     to a date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to conduct investigations.
24
            2.      The defendant is not in custody and agrees with the need for the continuance.
25
            3.      The parties agree to the continuance.
26
            This is the first request for a continuance of the probation revocation hearing.
 1         DATED this 1st day of June, 2021.
 2
 3   RENE L. VALLADARES                        CHRISTOPHER CHIOU
     Federal Public Defender                   Acting United States Attorney
 4
 5
     By /s/ Jawara Griffin                     By /s/ Mina Chang
 6   JAWARA GRIFFIN                            MINA CHANG
     Assistant Federal Public Defender         Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               2
 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
      UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00271-RFB-CWH-1
 4
                     Plaintiff,                          ORDER
 5
             v.
 6
      STEVEN LAVERN LAWRENCE, SR ,
 7
                     Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the probation revocation hearing currently

11 scheduled for Thursday, June 3, 2021 at 2:00 p.m., be vacated and continued
12 to July 6, 2021 at 11:00 a.m. or at a time and date convenient to the Court.
13
                        2ndday of June, 2021.
             DATED this ___
14
15
                                                  RICHARD F. BOULWARE, II
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
